           Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
                               BUFFALO DIVISION
 KIMBERLY APRIL,                                )
                                                )
        Plaintiff,                              )
                                                ) CIVIL COMPLAINT
 v.                                             ) Case No. 1:21-cv-226
                                                )
 AA RECOVERY SOLUTIONS INC.                     )
 and UHG I LLC,                                 )
 .                                              ) JURY DEMAND
      Defendants.                               )

                                       COMPLAINT

      Now comes KIMBERLY APRIL (“Plaintiff”), complaining as to AA RECOVERY

SOLUTIONS INC. (“AARS”) and UHG I LLC (collectively, “Defendants”).

                                  NATURE OF THE ACTION

      1.      Plaintiff brings this action under the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

      2.      Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§

1331 and 1337, as the action arises under the laws of the United States.

      3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) as

Defendant resides within this District.

                                           PARTIES

      4.      Plaintiff is a natural person residing in Illinois.

      5.      Defendant AARS is a New York limited liability company with its

principal place of business in or around Williamsville, New York.

                                             [1]
           Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 2 of 10




      6.       Defendant AARS is a third-party debt collector whose primary purpose is

the collection of defaulted consumer debts.

      7.       Defendant UHG I LLC is a Delaware limited liability company with its

principal place of business in this District. Defendant UHG I LLC is a purchaser of

defaulted consumer accounts.

      8.       Defendant UHG I LLC has, as its sole business purpose, the collection of

those defaulted consumer accounts.

                                       BACKGROUND

      9.       On or about July 30, 2018, Plaintiff obtained a personal line of credit from

“NetCredit.”

      10.      Plaintiff used this account for personal and household purposes, such as

paying bills and buying groceries.

      11.      Plaintiff did not use this account for any business or commercial purposes.

      12.      Plaintiff defaulted on the account.

      13.      The account was charged off on or about April 22, 2019.

      14.      After Plaintiff had defaulted, upon information and belief, the account

was sold to Defendant UHG I LLC.

      15.      Upon information and belief, Defendant UHG I LLC then hired Defendant

AARS to collect upon the account.

      16.      Upon information and belief, the contract between Defendant UHG I LLC

and Defendant AARS, establishes a principal-agent relationship with UHG I LLC being

the principal and AARS being the agent.
                                            [2]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 3 of 10




       17.    According to Defendant UHG I LLC’s website, “We are active participants

of the receivables management industry and we strive to provide compliant solutions,

exceeding compliance requirements and consumer expectations. Many financial

institutions select United Holding Group as a partner because of our unparalleled

commitment to compliance. Our compliant approach to receivables management has

made us a valuable solution for creditors to divest of portfolios.”

       18.    Upon information and belief, Defendant UHG I LLC retained the right to

control Defendant AARS’s collection activities, including (but not limited to) by doing

the following:

              a.     Reserving the right to “recall” debts placed with AARS at any time,

                     especially in the event that AARS fails to comply with federal or

                     state laws;

              b.     Requiring AARS to maintain a compliance management system

                     (“CMS”) that meets UHG I LLC’s reasonable expectations;

              c.     Requiring AARS to maintain recordings of its telephone calls with

                     consumers; and

              d.     Requiring AARS to notify UHG I LLC of consumer complaints and

                     lawsuits.

       19.    Although Defendant UHG I LLC had the right to control Defendant

AARS’s actions, it failed to prevent AARS from taking the actions described in this

Complaint.



                                           [3]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 4 of 10




      20.    In fact, Defendant UHG I LLC almost exclusively hires third-party debt

collectors that it knows regularly violate the FDCPA.

      21.    On information, reference, and belief, Defendant UHG I LLC knew that

AARS regularly violates the FDCPA.

      22.    Defendant UHG I LLC knew or should have known of the numerous

complaints that consumers have lodged with the Consumer Financial Protection Bureau

(“CFPB”) for taking actions such as:

             a.     Yelling at a consumer for being “stupid” and falsely claiming that

                    AARS had been “retained to pursue” all a debtor’s legal assets

                    (Complaint No. 3509128);

             b.     Threatening to contact someone or to share information improperly

                    about the consumer’s debts (Complaint No. 3456745);

             c.     Falsely claiming to be an employer seeking references when

                    contacting third parties (Complaint No. 3445748);

             d.     Falsely threatening to garnish wages and to “call your employer as

                    many times as we want” (Complaint No. 3444040);

             e.     Improperly contacting a third party and providing full details

                    about the debt owed (Complaint No. 3330181); and

             f.     Falsely claiming that AARS would come “to my home that day to

                    deliver papers” (Complaint No. 3317981);




                                          [4]
           Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 5 of 10




       23.    By February 2020, the CFPB had received at least seventeen consumer

complaints regarding Defendant AARS, and many of them for the worst kinds of

FDCPA violations.

       24.    Any reasonable person would, upon doing the most basic due diligence,

realize that Defendant AARS is not FDCPA compliant and that any consumers whose

accounts are referred to AARS will, as a moral certainty, experience FDCPA violations.

       25.    On information and belief, Defendant UHG I LLC prefers to hire debt

collectors that it knows commit these types of FDCPA violations because this increases

its return on investment.

       26.    In about February 2020, Defendant AARS began to collect upon the

account.

       27.    Defendant AARS called the father of Plaintiff’s daughter, who is not

Plaintiff’s spouse, and disclosed the existence of the debt.

       28.    Defendant AARS further told the father of Plaintiff’s daughter that

Plaintiff “went bankrupt.”

       29.    This caused Plaintiff great embarrassment, which Defendant AARS seized

upon to further its collection efforts.

       30.    On February 10, 2020, Defendant AARS left the following

voicemail:

       Kimberly April, the case starts off with collateral and verification on your
       credit, so when we check that I want you to give us a call back and set up
       one of the resolutions here. Obviously, Rubin Spokes does not want any
       more calls on this situation. So, please call 888-949-9262.


                                            [5]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 6 of 10




       31.     The message did not provide any meaningful identification of Defendant

AARS.

       32.     Further, there was no “case” against Plaintiff.

       33.     Further, AARS’s message implied that AARS would continue calling third

parties and harassing them to pressure Plaintiff into paying on the account.

       34.     On or about February 18, 2020, Defendant AARS placed three back-to-

back calls to Plaintiff from 9:16 A.M. to 9:17 A.M.

       35.     This caused Plaintiff’s phone to ring continuously.

       36.     On or about February 18, 2020, Defendant AARS left the following

voicemail for Plaintiff:

       Kimberly April or Rubin Spokes, this is the Office of Joseph Manning. I
       have the last four of the social for Kimberly April, 4259. A final
       verification of employment has taken place through the State of Illinois
       through Northwestern Memorial Hospital on Case 1008103. And this
       case, it has been deemed cost productive for an attachment. If you have
       any questions, please call 888-949-9262.

       37.     There was, however, no “case” against Plaintiff.

       38.     Further, the phrase “the Office of Joseph Manning” was insufficient to

properly identify Defendant AARS.

       39.     Further, the case had not been deemed “cost productive for an

attachment.”

       40.     AARS had no intention or legal ability to attach Plaintiff’s property.

       41.     Plaintiff called Defendant AARS and spoke to an individual going by the

name of “Mr. Manning.”


                                            [6]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 7 of 10




       42.    Mr. Manning made the following statements to Plaintiff: “We will pursue

legal action against you,” and “We will get a judgment against you.”

       43.    Mr. Manning, however, is not an attorney.

       44.    Defendant AARS had no intention or ability to sue Plaintiff or to obtain a

judgment against her.

       45.    Lastly, Plaintiff did not receive, and on information and belief, neither

Defendant sent, any notice of rights to Plaintiff.

       46.    The actions taken by Defendant AARS above violated Plaintiff’s rights

under the FDCPA; caused her stress and anxiety, including but not limited to familial

stress; invaded her privacy; caused her to lose rights under the FDCPA by not asserting

them; interfered with her use and enjoyment of her cellular telephone; caused her worry

and confusion; and caused her to fear events that would not happen and that Defendant

AARS had no true intention or ability to bring about.

         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       47.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       48.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       49.    Defendant AARS is a “debt collector” as defined by § 1692a(6) of the

FDCPA because the principal purposes of its business is the collection of debts, and

because it uses the instrumentalities of interstate commerce to do so.

       50.    In the alternative, Defendant AARS is a “debt collector[s]” under §

1692(a)(6) because it regularly collects or attempt to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.

                                             [7]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 8 of 10




      51.      Defendant UHG I LLC is a “debt collector” as defined by § 1692a(6) of the

FDCPA because the principal purpose of its business is the collection of debts, and

because it uses the instrumentalities of interstate commerce to do so. Specifically,

Plaintiff states that the sole purpose of UHG I LLC is to purchase portfolios of defaulted

consumer debts and to collect those debts.

      52.      Defendant AARS violated 15 U.S.C. § 1692 in the following ways:

            a. Communicating with a third party regarding Plaintiff’s debt, without

               Plaintiff’s consent, in violation of § 1692b and § 1692c;

            b. Causing Plaintiff’s phone to ring continuously with the intent to harass or

               abuse Plaintiff, in violation of § 1692d(5);

            c. Failing to meaningfully identify itself in its telephone calls to Plaintiff, in

               violation of § 1692d generally and § 1692d(6);

            d. Falsely threatening to attach Plaintiff’s property; to continue calling third

               parties in violation of the FDCPA; to sue Plaintiff; and to obtain a

               judgment against her, in violation of § 1692e(5);

            e. Failing to specify, in its initial communication with Plaintiff, that AARS

               was a debt collector, that AARS was attempting to collect a debt, and that

               any information obtained would be used for that purpose in violation of

               § 1692e(11);

            f. Using the name “Office of Joseph Manning” rather than AARS’s true

               name, in violation of § 1692e(14);



                                              [8]
         Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 9 of 10




             g. Falsely representing that Plaintiff had been selected for an “attachment” of

                property, in violation of § 1692f(6);

             h. Failing to send the required written notice of debt collection under

                § 1692g(a);

             i. Engaging in a campaign of harassment during the 30-day period following

                the initial communication designed to overshadow or be inconsistent with

                Plaintiff’s right to dispute the debt, including threatening to sue Plaintiff

                and to harass third parties, in violation of § 1692g(b).

       53.      Defendant AARS is directly and/or vicariously liable for the actions of its

employees.

       54.      Defendant UHG I LLC is liable under the FDCPA because it is a debt

collector, and is therefore responsible for Defendant AARS’s actions taken on its behalf

to collect its debts. See Barbato v. Greystone All., LLC, 916 F.3d 260, 261 (3d Cir. 2019)

(“[A]n entity that otherwise meets the ‘principal purpose’ definition cannot avoid the

dictates of the FDCPA merely by hiring a third party to do its collecting.”); see also

Mullery v. JTM Capital Mgmt., Ltd. Liab. Co., No. 18-CV-549, 2019 U.S. Dist. LEXIS 83139,

at *9 (W.D.N.Y. May 16, 2019).

       55.      Further, Defendant UHG I LLC is vicariously liable for Defendant AARS’s

actions under traditional agency principles, as Defendant UHG I LLC is the principal

and Defendant AARS is the agent, and the latter’s actions were taken within the scope

of the agency relationship.



                                              [9]
           Case 1:21-cv-00226-JLS Document 1 Filed 02/08/21 Page 10 of 10




WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.        Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      b.        Awarding Plaintiff actual damages, in an amount to be determined at

      trial, as provided under 15 U.S.C. § 1692k(a)(1);

      c.        Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      d.        Awarding Plaintiff the costs of this action and any other appropriate

      relief.

A TRIAL BY JURY IS DEMANDED.


Dated: February 8, 2021

                                               By: s/ Jonathan Hilton

                                               Jonathan Hilton (0095742)
                                               HILTON PARKER LLC
                                               10400 Blacklick-Eastern Rd NW, Suite 110
                                               Pickerington, OH 43147
                                               Tel: (614) 992-2277
                                               Fax: (614) 927-5980
                                               jhilton@hiltonparker.com
                                               Attorney for Plaintiff




                                            [ 10 ]
